Title: From George Washington to Edward Carrington, 20 April 1795
From: Washington, George
To: Carrington, Edward


          
            (Private)
            Dear Sir,
            Mount Vernon 20th Aprl 1795
          
          Although I have little reason to hope that, the offer I am going to make you will meet your approbation; yet, from full conviction in my mind, that no one could, or would discharge so important a trust with more energy and propriety than yourself, I am induced to make it. It is of the highest consequence to this Union, and to the Southern States in particular, that the public buildings in the federal city (intended for the accomodation of Congress after the year 1800) and the other interests of that establishment should be pushed with vigor. The execution of this business is entrusted by law to three Commissioners, under the direction of the President of the United [States]. The present Commn is composed of Messrs Danl Carroll, Gustavus Scott & Doctr Thornton. The first of whom from age, & infirmities, wishes to withdraw; to fill his place with an energetic successor is not only very interesting to the public & difficult, but is also of much solicitude with me; & not being able to contemplate a character who possesses such peculiar qualities for this office as you do, I am induced (notwithstanding your declining lately to accept another appointment & you must excuse me therefor) to make you the offer of it: among other reasons but of a secondary nature because, if you should refuse, to accept, I shall have the satisfaction of knowing that nothing, on my part, has been omitted to obtain a fit character.
          On the score of Salary, the Offic⟨e⟩ of a Commissioner of the federal city, is not equal—being annually sixteen hundred doll⟨s⟩. only—to the one I have attended to—but it is not an office requiring the same confinement—& perhaps, when compared with the ex⟨pense⟩ of living in Philadelphia, & being nea⟨r⟩er

to your own estate (which in your form⟨er⟩ letter you observed required your attention) may have advantages wch the other did not possess.
          I came to this place la⟨st⟩ night, to take a transient view of the situation ⟨of⟩ my private concerns in this quarter & my present intention is to leave it again on my return to Philadelphia on Mo⟨n⟩day next; by the Post wch arrives in Alexand⟨ria⟩ on that d⟨ay,⟩ it would be satisfactory to me, sooner I presume it cannt ⟨be,⟩ to hear f⟨rom⟩ you on the subject of this letter if it be con⟨venient⟩ to give one. I am—Dear Sir, &ca &ca
          
            G. Washington
          
        